DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 06/21/2021.  

Response to Arguments

Applicant's arguments/remarks filed on 06/21/2021 with respect to claim(s) 15 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Staehlin (DE. Pub. 102012216827) and Yamamoto (U.S. Pub. 20080200121) does address the new amended limitations set forth within independent claim(s) 15. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 15 and the similarly amended independent and their respective dependent claims.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action 
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 15, 18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staehlin (DE. Pub. 102012216827).
 
Regarding claim 15 Staehlin disclose, a first roadside network unit (second vehicle FZG_2), comprising a first transceiver for a first wireless communication network, the first transceiver configured to receive data from a second roadside network unit on a first channel of the first wireless communication network (para. 25, Fig. 1, the server BE transmits second data DATA_2 to a second communication device KOM_2 of a second vehicle FZG_2);  
a processor configured to provide the received data to a second transceiver of the first roadside network unit for a transmission to a third roadside network unit (para. 26, Fig. 1, the second communication device KOM_2 has a computing unit and a data and program memory. The second communication device KOM_2 may be formed as a unit or distributed to two or more units) and 
the second transceiver for a second wireless communication network, the second transceiver configured to transmit the data provided by the processor to the third roadside network unit on a second channel of the second communication network (para. 26, Fig. 1, The second communication device KOM_2 is configured to receive the second data DATA_2 from the server BE and to send third data DATA_3 to a third vehicle FZG_3);
wherein the processor is configured to ascertain whether the data received from the first transceiver relates to a traffic safety or a traffic efficiency (para. 16, the first vehicle has an environment sensor which is designed to detect the environment around the first vehicle, it is determined whether there is a danger spot in the environment of the vehicle. If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided), and 
wherein the data are provided to the second transceiver by the processor for transmission to the third roadside network unit only if the processor ascertains that the data received from the first transceiver relates to the traffic safety or traffic efficiency (para. 16, If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided. As a result, once a danger spot has been detected by the first vehicle, other vehicles may be warned of the danger location).  
Regarding claim 18 Staehlin disclose, wherein the processor is configured to ascertain data itself, ascertain whether the self- ascertained data relate to the traffic safety or the traffic efficiency, provide the self- ascertained data to the first transceiver if the self-ascertained data relate to the traffic safety or the traffic efficiency (para. 16, the first vehicle has an environment sensor which is designed to detect the environment around the first vehicle), and 
provide the self-ascertained data to the second transceiver if the self-ascertained data relate to the traffic safety or the traffic efficiency (para. 16, If it is determined that there is a danger spot in the vicinity of the vehicle, the first data is provided)  
the first transceiver is configured to transmit the self-ascertained data on the first channel of the first wireless communication network  and the second transceiver is configured to transmit the self-ascertained data on the second channel of the second wireless communication network (para. 17, According to an advantageous embodiment, the first data on the current position of the first vehicle. As a result, the position of the first vehicle can be communicated to other vehicles).
Regarding claim 23 Staehlin disclose wherein the first channel and second channels are transmitted in the same unlicensed frequency range (para. 28, The first data DATA_1 and the second data DATA_2 are transmitted by radio technology using a first communication protocol. These are, for example, GSM, UMTS, LTE, 802.11a-802.11y, Bluetooth, Zigbee, WiMax, Wifi-Direct, Infrared and / or ITS-G5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Staehlin (DE. Pub. 102012216827) in view of Moon et al. (U.S. Pub. 20170339588). 

Regarding claim 17 Staehlin does not specifically disclose wherein  the processor and/or the first transceiver are configured to ascertain a piece of local occupancy information in the first wireless communication network  the processor is configured to provide the local occupancy information to the second transceiver for transmission to a network infrastructure-side network unit. However Moon teach (para. 15, a communication method of a terminal of a mobile communication system includes checking a channel state in an unlicensed band, transmitting information on the channel state to a base station, and receiving parameters for checking channel occupancy determined based on the channel state).
Moon further teach the second transceiver is configured to transmit the occupancy information to the network infrastructure-side network unit on an uplink channel (para. 54-55, the base station or terminal in the FBE mode may perform 
Staehlin and Moon are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moon in the system of Staehlin so the system can accurately determine the available resources in order to transmit without collision. The motivation for doing so would have been to avoid interference during the communication of sensitive data and maintain the working quality of the system.

Claim(s) 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Staehlin (DE. Pub. 102012216827) in view of Loehr et al. (U.S. Pub. 20190313375). 
Regarding claim 19 Staehlin does not specifically disclose wherein the received data are part of a decentralized environmental notification message according to ETSI EN 302 637-3. However Loehr teach (para. 188-190,  different types of messages are and will be defined for the V2V communication. Two different types of messages have been already defined by ETSI for the Intelligent Transport Systems (ITS), see corresponding European Standards ETSI EN 302 637-2 v1.3.1 and ETSI EN .
Staehlin and Loehr are analogous because they pertain to the field of wireless communication and, more specifically, to communication parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loehr in the system of Staehlin to enable the nodes to communicated using technologies that ease the establishment of the communication session between the terminals without a third party or a central network coordinator (e.g. a server, a base station, etc.). The motivation for doing so would have been to simplify and expedite the transference of critical data.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 19.
Regarding claim 21 Staehlin does not specifically disclose, wherein the received data are part of a cooperative awareness message according to ETSI EN 302 637-2. However Loehr teach (para. 188-189, ETSI EN 302 637-3 v 1.2.1 cooperative Awareness Messages (CAM), which are continuously triggered by vehicle dynamics to reflect the vehicle status).
Staehlin and Loehr are analogous because they pertain to the field of wireless communication and, more specifically, to communication parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 21.

Claim(s) 16 and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Staehlin (DE. Pub. 102012216827) in view of Yamamoto (U.S. Pub. 20080200121).
Regarding Claim 24 Staehlin disclose a first roadside network unit, comprising: a first transceiver for a first wireless communication network, the first transceiver configured to receive data from a second roadside network unit on a first channel of the first wireless communication network (para. 25, Fig. 1, the server BE transmits second data DATA_2 to a second communication device KOM_2 of a second vehicle FZG_2); 
a processor configured to provide the received data to a second transceiver of the first roadside network unit for a transmission to a third roadside network unit (para. 26, Fig. 1, the second communication device KOM_2 has ; and 
the second transceiver for a second wireless communication network, the second transceiver configured to transmit the data provided by the processor to the third roadside network unit on a second channel of the second communication network (para. 26, Fig. 1, The second communication device KOM_2 is configured to receive the second data DATA_2 from the server BE and to send third data DATA_3 to a third vehicle FZG_3); 
wherein the first channel and second channels are transmitted in the same unlicensed frequency range (para. 28, The first data DATA_1 and the second data DATA_2 are transmitted by radio technology using a first communication protocol. These are, for example, GSM, UMTS, LTE, 802.11a-802.11y). 
Staehlin does not specifically disclose wherein the first channel is an ad hoc channel, the first wireless communication network is an ad hoc wireless communication network, the second channel is a sidelink channel, and the second wireless communication network is a cell-based wireless network. However Yamamoto teach (para. 35, assuming the first wireless channel is an infrastructure communication channel and the second wireless channel is an adhoc communication channel, the vehicle-to-roadside communication and the vehicle-to-vehicle communication can be carried out using an existing network configuration).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto in the system of Staehlin so the system can make use of multiple network technologies available to communicate in different scenarios. The motivation for doing so would have been to reduce the working load from one possibly congested network to an alternative and more available network improving the efficiency of the system.
Regarding claim 25 Staehlin does not specifically disclose, wherein the second channel is an ad hoc channel, the second wireless communication network is an ad hoc wireless communication network, the first channel is a sidelink channel, and the first communication network is a cell-based wireless network. However Yamamoto teach (para. 35, assuming the first wireless channel is an infrastructure communication channel and the second wireless channel is an adhoc communication channel, the vehicle-to-roadside communication and the vehicle-to-vehicle communication can be carried out using an existing network configuration).
Staehlin and Yamamoto are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamamoto in the system of Staehlin so the system can make use of multiple network technologies available to communicate in different scenarios. The motivation for doing 
Regarding claims 26 and 27 the limitations of claim 26 and 27 are rejected in the same manner as analyzed above with respect to claim 24.
Regarding Claim 28 Staehlin recites a system corresponding to the apparatus of claim 24 and thus is rejected under the same reason set forth in the rejection of claim 24. 
Regarding claim 16 Staehlin disclose, wherein the processor is configured to ascertain whether the data received from the first transceiver relates to a traffic safety or a traffic efficiency, and wherein the data are provided to the second transceiver only if the data relate to the traffic safety or traffic efficiency (para. 26, Fig. 1, the first data are provided depending on a traffic accident of the first vehicle. Especially in accident situations, it is important that other vehicles are warned by the accident, thereby it is possible that especially in case of accident other vehicles are warned).
Claim 29 recites a method corresponding to the apparatus of claim 24 and thus is rejected under the same reason set forth in the rejection of claim 24.
Regarding claim 30 the limitations of claim 30 are rejected in the same manner as analyzed above with respect to claim 16.
Regarding claim 31 the limitations of claim 31 are rejected in the same manner as analyzed above with respect to claim 24.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

	 /CHI H PHAM/            Supervisory Patent Examiner, Art Unit 2471